DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on September 7, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 16 have been amended; and claims 2-15 and 17-19 stand as originally filed. Accordingly, claims 1-19 are pending in this application with an action on the merits to follow regarding claims 1-19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 (and claims 2-15 and 17-19 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16, are indefinite as they recite “an elastic tension force”. It is unclear what “an elastic tension force” is. It appears “an elastic tension force” is a combination of the two different physical concepts, those of “elastic force” and “tension force”. “Elastic force” is the opposing force exerted by an object as it resists deformation, and “tension force” is the pulling force that acts on an object from opposing ends to cause deformation. There is no clear definition of “elastic tension” in the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103(a) as being as being obvious over Beauchamp et al. US 20150000015 A1 (herein after Beauchamp).
Regarding independent Claim 1, Beauchamp teaches an adjustable helmet (Beauchamp ¶0001) comprising: a main shell (Beauchamp Fig. 12, #12) comprising: a first side portion (Beauchamp Annotated Fig. 2), and a second side portion (Beauchamp Annotated Fig. 2), wherein the first side portion and the second side portion are laterally flexible with respect to one another (Beauchamp ¶0025); a secondary shell (Beauchamp Annotated Fig. 2, #14) coupled to the main shell at a location (Beauchamp ¶0014, #26 and #28; also see Fig. 2) between the first side portion and the second side portion (Beauchamp ¶0014, also see Figs. 1-2), wherein at least a portion of the first side portion and at least a portion of the second side portion each extends over at least a portion of a top surface of the secondary shell (Beauchamp Figs. 1 and 3 shows the main shell #10 over the secondary shell #14 at the edges of the secondary shell); and a tensioning device (Beauchamp Fig. 4, #44), wherein a first end of the tensioning device (Beauchamp Annotated Fig. 2) is coupled to the first side portion (Beauchamp ¶0021 and Fig. 1) and a second end of the tensioning device (Beauchamp Fig. 4) is coupled to the second side portion (Beauchamp ¶0021 and Fig. 1) so as to provide an elastic 

Regarding Claim 2, Beauchamp teaches the adjustable helmet of claim 1, wherein the first end of the tensioning device is coupled to the first side portion at a first hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the left side) and the second end of the tensioning device is coupled to the second side portion at a second hardware assembly (Beauchamp ¶0021, #34; also see Fig. 5, #34 on the right side).  
Regarding Claim 3, Beauchamp teaches the adjustable helmet of claim 2, wherein the secondary shell comprises: a first wing (Beauchamp Annotated Fig. 2; also see Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #40]) having a first elongated track formed therethrough (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #48]; also see ¶0022); and a second wing (Beauchamp Annotated Fig. 2; also see Fig. 4, #40 on left side) having a second elongated track formed therethrough (Beauchamp Annotated Fig. 4, #48; also see ¶0022), wherein the second wing is located laterally opposite the first wing on the secondary shell (Beauchamp Fig. 4). 
Regarding Claim 4, Beauchamp teaches the adjustable helmet of claim 3, wherein: at least a portion of the first hardware assembly extends through the first elongated track (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #42]; also see ¶0022), at 
Regarding Claim 5, Beauchamp discloses the adjustable helmet of claim 4, wherein the first elongated track is angled downward in a first direction (Beauchamp Fig. 4 [though not explicitly shown, the left side of the shell mirrors the right side, which shows track #48 angled downward]; also see ¶0022) and the second elongated track is angled downward in a second direction (Beauchamp Fig. 4 shows track #48 angled downward on the right side) such that at least a portion of the secondary shell raises vertically when the first side portion and the second side portion of the main shell flex laterally outward with respect to one another (Beauchamp ¶0025).  
Regarding Claim 6, Beauchamp teaches the adjustable helmet of claim 2, further comprising an alignment component (Beauchamp Fig. 6, #76 and ¶0031) coupled to the secondary shell (Beauchamp Fig. 4 shows the adjustment mechanism #44—which houses the alignment component #76-- attached to the secondary shell #14), wherein a central portion (Beauchamp Fig. 6, #78) of the tensioning device is configured to be coupled to the alignment component (Beauchamp Fig. 6 shows tensioning device #78 attached to alignment component #76).  
Regarding Claim 7, Beauchamp teaches the adjustable helmet of claim 6, wherein the alignment component is positioned vertically above both the first hardware assembly and the second hardware assembly (Beauchamp Figs. 1 and 4 show the alignment component #44 elevated vertically slightly above the hardware assemblies #34).  
Regarding Claim 8, Beauchamp teaches the adjustable helmet of claim 1, wherein the first side portion of the main shell is configured to flex laterally relative to a first curved juncture region formed in the main shell (Beauchamp ¶0019; also see Beauchamp Annotated Fig. 2), and the second side portion of the main shell is configured to flex laterally relative to a second curved juncture region formed in the main shell (Beauchamp ¶0019; also see Beauchamp Annotated Fig. 2).  
Regarding Claim 9, Beauchamp teaches the adjustable helmet of claim 8, wherein the secondary shell is coupled to the main shell at a tab (Beauchamp Fig. 2, #18) formed on the main shell between the first curved juncture region and the second curved juncture region (Beauchamp Fig. 2 shows the tab #18 between the first curved juncture and the second curve juncture).  
Regarding Claim 10, Beauchamp teaches the adjustable helmet of claim 9, wherein the secondary shell is coupled to the main shell by at least one fastener (Beauchamp Fig. 2, #26).  
Regarding Claim 11, Beauchamp teaches the adjustable helmet of claim 1, wherein at least one of the secondary shell or the main shell comprise at least one ventilation hole formed therethrough (Beauchamp Annotated Fig. 2).  
Regarding Claim 12, Beauchamp teaches the adjustable helmet of claim 1, wherein the top surface of the secondary shell comprises at least one protrusion (Beauchamp Annotated Fig. 2).
Regarding Claim 14, Beauchamp teaches the adjustable helmet of claim 1, further comprising at least one padding stack coupled to the main shell (Beauchamp ¶0038) and at least one padding stack separately coupled to the secondary shell (Beauchamp ¶0038).
Regarding Claim 15, Beauchamp teaches the adjustable helmet of claim 14, wherein the at least one padding stack coupled to the secondary shell is configured to extend over, but not contact, the tensioning device (Beauchamp ¶0038).
Regarding independent Claim 16, Beauchamp teaches a method of forming an adjustable helmet (Beauchamp ¶0014), the method comprising: providing a main shell (Beauchamp Fig. 12, #12), the main shell comprising: a first side portion (Beauchamp Annotated Fig. 2), and a second side portion (Beauchamp Annotated Fig. 2), wherein the first side portion and the second side portion are laterally flexible with respect to one another (Beauchamp ¶0025); providing a secondary shell (Beauchamp Annotated Fig. 2, #14); coupling the secondary shell to the main shell at a location between the first side portion and the second side portion (Beauchamp ¶0014, also see Figs. 1-2) such that at least a portion of an elastic 
Regarding Claim 17, Beauchamp teaches the method of claim 16, further comprising: providing a first wing (Beauchamp Annotated Fig. 2; also see Beauchamp Annotated Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #40]) on a first side of the secondary shell (Beauchamp Annotated Fig. 4 shows a first side of the secondary shell); providing a second wing (Beauchamp Annotated Fig. 2; also see Beauchamp Annotated Fig. 4, #40)on a second side of the secondary shell (Beauchamp Annotated Fig. 4 shows a second side of the secondary shell); forming a 
Regarding Claim 18, Beauchamp teaches the method of claim 17, further comprising: extending a portion of the first hardware assembly through the first elongated track (Beauchamp Fig. 4, [though not explicitly shown, the left side of the shell mirrors the right side #42]; also see ¶0022); and extending a portion of the second hardware assembly through the second elongated track (Beauchamp Fig. 4, #42 on left side; also see ¶0022).  
Regarding Claim 19, Beauchamp teaches the method of claim 16, further comprising: providing a plurality of padding stacks (Beauchamp ¶0038); coupling at least one of the plurality of padding stacks to the main shell (Beauchamp ¶0038); and coupling at least one other of the plurality of padding stacks to the secondary shell (Beauchamp ¶0038), wherein the at least one other of the plurality of padding stacks coupled to the secondary shell extends over, but does not contact, the tensioning device (Beauchamp ¶0038).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being as being obvious over Beauchamp et al. US 20150000015 A1 in view of Beauchamp et al. US 20120011639 A1 (herein after Beauchamp et al.).
Regarding Claim 13, Beauchamp teaches the adjustable helmet of claim 1, as described above, with the main shell and the secondary shell. 
Beauchamp is silent on the shells being formed of ABS injection-molded plastic.
Beauchamp et al. teaches on the shells being formed of ABS injection-molded plastic (Beauchamp et al. ¶0097).
Both Beauchamp and Beauchamp et al. teach analogous inventions in the art of adjustable helmets. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Beauchamp with the teachings of Beauchamp et al. such that the adjustable helmet 

    PNG
    media_image1.png
    1199
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    757
    865
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. 
	Regarding the rejection of independent Claims 1 and 16, Applicant argues:
“Independent claim 1 is amended to recite, inter alia, the tensioning device being coupled to the first side portion and the second side portion "to provide an elastic tension force between the first side portion and the second side portion." Claim 16 is amended to recite, inter alia, 
The Examiner respectfully disagrees. Though Beauchamp does not specifically state an elastic force exists between the first side portion and the second side portion, it is clear that if the adjustment mechanism #44 creates a tension force on the connecting members #30 that pull them from opposing ends then the strap would exhibit an opposite reaction in the form of an elastic force to resist this tension force, otherwise the strap would fail. As the device of Beauchamp is designed to resist change when adjusted [¶0025], it would not be unexpected to conclude that the connecting members have an elastic force. See 35 USC 103 rejection detailed above.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Udelhofen US 6865752 B2 teaches an adjustable helmet that uses a tension cord
Musal US 20150282550 A1 teaches an adjustable helmet with a V-shaped adjustable main shell
Durocher US 8739318 B2 teaches an adjustable outer shell helmet with tensioners
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804.  The examiner can normally be reached on Mon-Fri : 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732